Citation Nr: 0307026	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  97-18 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the character of the claimant's discharge is a bar to 
Department of Veterans Affairs benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel



INTRODUCTION

The claimant served on active duty from January 1970 to March 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
New Orleans, Louisiana.  In May 2000, the Board remanded this 
case to the RO for additional evidentiary development and 
adjudication.  At that time, the Board pointed out the 
procedural history of the issue on appeal.  The case has been 
returned to the Board for further appellate consideration. 

The claimant presented testimony before the undersigned 
Veterans Law Judge at a hearing at the RO in November 1999.  
A transcript of the hearing has been associated with the 
claims folder.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed.

2.  In March 1971, the claimant received a discharge from 
service under other than honorable conditions due to willful 
and persistent misconduct.


CONCLUSION OF LAW

The claimant's discharge was dishonorable and is a bar to VA 
benefits.  38 U.S.C.A. §§ 101, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.102, 
3.159, 3.326, 3.354 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Review of the claimant's military records show in July 1970, 
nonjudicial punishment under Uniform Code of Military Justice 
(UCMJ) Art. 15 was imposed for his failure to go to his 
appointed place of duty.  

On August 11, 1970, nonjudicial punishment under UCMJ Art. 15 
was imposed for failure to go to his appointed place of duty.  

On August 14, 1970, nonjudicial punishment under UCMJ Art. 15 
was imposed for failure to go to his appointed place of duty, 
disobeying a lawful order, and being disrespectful toward his 
superior noncommissioned officer.  

In January 1971, the claimant was charged in two 
specifications with violation of UCMJ Art. 86 (absent without 
leave), two specifications of violation of UCMJ Art. 91 
(insubordinate conduct), and two specifications of violation 
of UCMJ Art. 128 (assault on superior noncommissioned 
officer).  The claimant was confined in January 1971 and a 
special court martial was convened.  In February 1971, the 
claimant requested a discharge for the good of the service 
and acknowledged that he may be discharged under other than 
honorable conditions.  He also acknowledged consulting with 
counsel.  Counsel noted the claimant personally made the 
choice indicated in the discharge request.  The claimant 
underwent psychiatric evaluation in March 1971.  The findings 
were that the claimant was mentally responsible, able to 
distinguish right from wrong and to adhere to the right, and 
had the mental capacity to understand and participate in 
proceedings.  The impression was that there was no 
psychiatric disease.  The claimant was discharged in March 
1971 under other than honorable conditions and an undesirable 
discharge was issued.

The claimant presented testimony at a hearing at the RO in 
May 1996.  He testified that he had a nervous condition in 
service and that he believed he was treated unfairly.  The 
claimant's representative indicated that the claimant was 
incorrectly pushed into accepting the undesirable discharge 
in lieu of court martial.  

The claimant presented testimony before the undersigned at a 
hearing at the RO in November 1999.  He testified that he had 
a nervous condition in basic training.  He also indicated 
that prior to January 1971 he had an Article 15.  The 
claimant stated that he accepted the discharge because he was 
in the stockade and that he was not adequately represented.  
He also noted that his discharge should have been under 
honorable conditions and that he just signed the papers to be 
discharged for the good of the military.  The representative 
indicated that the claimant's conduct during service was not 
willful and persistent, and he may have been suffering from 
post traumatic stress disorder (PTSD).

In August 2000, the Army Board for Correction of Military 
Records reported that the claimant's separation was in 
compliance with applicable regulations, there was no 
indication of procedural errors, and the type of discharge 
was appropriate considering the facts of the case.  The Board 
for Correction also noted there was no evidence of racial 
discrimination, the request for discharge tended to show that 
he wished to avoid trial by court martial, and that the 
contentions of counsel were unsubstantiated.  The Board for 
Correction found there was no basis for granting the 
claimant's request.

Analysis

Initially, the Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  The VCAA is liberalizing and 
is therefore applicable to this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the claimant was informed 
of the requirements for a grant of the benefit sought in the 
April 1997 statement of the case and the June 2002 
supplemental statement of the case.  The statement of the 
case and the supplemental statements of the case provided the 
claimant with a summary of the evidence in the record used 
for the determination.  Therefore, the claimant was advised 
of the evidence necessary to substantiate his claim.  A 
January 1996 VA letter to the claimant advised him of the 
evidence that the RO would obtain and to submit any evidence 
that would support his claim.  He was thus advised of the 
evidence that he was responsible for obtaining.  Service 
records detailing the facts and circumstances of the 
claimant's discharge have been obtained and records from the 
Army Board for Correction of Military Records have been 
obtained.  The appellant has not identified additional 
relevant evidence of probative value which has not already 
been sought and associated with the claims file.  
Accordingly, the facts relevant to this claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 

A veteran is "a person who served in the active military, 
naval, or air service, and who was discharged or released 
under conditions other than dishonorable."  38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2002).

If a former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 
38 C.F.R. § 3.12(a) (2002). 

A discharge by reason of willful and persistent misconduct is 
considered dishonorable.  This includes a discharge under 
other than honorable conditions, if it is determined that it 
was issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful, and meritorious.  38 C.F.R. § 
3.12(d)(4) (2002).

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offense causing the discharge.  38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b) (2002).  An insane person is 
one who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more-or-
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment in the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354(a) (2002).  When a rating agency is concerned 
with determining whether a veteran was insane at the time he 
committed an offense leading to his court-martial, discharge 
or resignation, it will base its decision on all the evidence 
procurable relating to the period involved and apply the 
definition in subparagraph (a).  38 C.F.R. § 3.354(b) (2002).

The claimant began service in January 1970 and was discharged 
in March 1971 under other than honorable conditions.  The 
record indicates that in July 1970 nonjudicial punishment 
under the UCMJ was imposed.  Nonjudicial punishment was again 
imposed on two more separate occasions in August 1970.  
Therefore, in a period of approximately two months, 
nonjudicial punishment was imposed on three separate 
occasions.  Then in January 1971, he was charged with 
multiple offenses including absent without leave, 
insubordination, and assault.  The claimant then requested 
discharge for the good of the military and he was 
subsequently discharged.  Therefore, in the one year period 
from the time he entered service until he was confined, the 
claimant had nonjudicial punishment imposed or charges 
brought against him on four separate occasions.  This number 
of incidents in such a brief period amounts to persistent 
misconduct.  Additionally, the nature of the nonjudicial 
punishments and the January 1971 charges indicate the 
claimant's conduct was willful.  As noted, the claimant had 
charges brought against him in January 1971 which included 
insubordinate conduct and assault on a superior 
noncommissioned officer.  The gravity or seriousness of these 
charges was reflected by the convening of a special court 
martial.  Therefore, the charges that led to the claimant's 
request for discharge were not minor offenses.  Accordingly, 
the claimant's other than honorable discharge was due to 
persistent and willful misconduct, and was thus issued under 
dishonorable conditions.  38 C.F.R. § 3.12(b)(4) (2002).

The representative has indicated that the January 1971 
incident was the first indication of a disciplinary problem.  
However, this is incorrect.  As noted above, the claimant had 
nonjudicial punishment imposed on three separate occasions 
prior to the January 1971 charges.  The claimant has 
indicated that he was not adequately advised when he 
requested his discharge.  However, the record shows that at 
the time he requested discharge, he consulted counsel and 
acknowledged that he may receive an other than honorable 
discharge.  Additionally, in August 2000 the Board for 
Correction of Military Records indicated that type of 
discharge was appropriate given the facts of the case.  The 
representative has also indicated there were irregularities 
in the materials that led to the January 1971 charges.  
However, the claimant consulted with counsel prior to 
requesting his discharge and the time to dispute the military 
charges was in 1971, not over 30 years after being discharged 
from service.  Additionally, in August 2000 the Army Board 
for Correction of Military Records indicated that the 
claimant's request for a discharge tended to 


show that he wished to avoid trial by court martial and that 
similar contentions by his representative were 
unsubstantiated.  Accordingly, the contentions raised by the 
claimant and his representative do not alter the finding that 
the other than honorable discharge was due to willful and 
persistent misconduct.  38 C.F.R. § 3.12(b)(4) (2002).

A dishonorable discharge will not be considered a bar to 
benefits if the claimant was insane at the time of the 
offense that led to the discharge.  Additionally, the 
claimant's representative has indicated that the claimant may 
have had PTSD at the time he committed the offenses.  
However, at the time the claimant was being processed for 
discharge, he received a psychiatric evaluation.  There was 
no psychiatric disease, he was mentally responsible, and was 
able to distinguish right from wrong and adhere to right.  
Therefore, there is no basis to find that the claimant was 
insane or otherwise mentally impaired at the time he 
committed the offenses that led to his discharge from 
service.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. 
§§ 3.12(b), 3.354 (2002). 

Based on the above, the claimant's other than honorable 
discharge was due to persistent and willful misconduct, and 
was thus issued under dishonorable conditions.  Accordingly, 
his discharge is a bar to VA benefits (except certain 
benefits under 38 U.S.C. Chapt. 17).  38 U.S.C.A. §§ 101, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126, 5303 (West 2002); 
38 C.F.R. §§ 3.1, 3.12, 3.102, 3.159, 3.326, 3.354 (2002). 




ORDER

The claimant's discharge from service constitutes a bar to 
entitlement to VA benefits (except certain benefits under 
38 U.S.C. Chapt. 17).  The appeal is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

